           Case 2:20-cv-01094-MJP-MLP Document 46 Filed 03/17/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   DENGE LEME GAHANO,

 9                              Petitioner,                Case No. C20-1094-MJP-MLP

10          v.                                             ORDER

11   DANIEL M. RENAUD, et al.,

12                              Respondents.

13

14          This matter comes before the Court on a 28 U.S.C. § 2241 immigration habeas action. On

15   March 1, 2021, Petitioner filed a reply addressing Petitioner’s fourth motion for stay of removal.

16   (Dkt. # 39.) Petitioner’s counsel indicated in the reply that he would like an opportunity to brief

17   Petitioner’s continued detention without bond in regard to Respondents’ answer and pending

18   motion to dismiss (dkt. # 16). (Id. at 4.) Petitioner’s counsel noted that it was uncertain whether

19   Respondents will be able to remove Petitioner in the reasonably foreseeable future under

20   Zadvyadas v. Davis, 533 U.S. 678, 680 (2001) because of current conditions in Ethiopia. (Id.)

21          On March 15, 2021, upon this Court’s request (dkt. # 41), Respondents responded that an

22   extension request is not warranted in this matter based on changed country conditions in

23   Ethiopia. (Dkt. # 43 at 1.) Respondents note that the violent conditions in Ethiopia are limited to




     ORDER - 1
             Case 2:20-cv-01094-MJP-MLP Document 46 Filed 03/17/21 Page 2 of 2




 1   the northern state of Tigray and that it is currently unknown whether those conditions present an

 2   impediment to Petitioner’s removal. (Id. at 2.) Respondents further note that Petitioner signed

 3   travel documents for Ethiopia on January 25, 2021, and that the Department of Homeland

 4   Security is now waiting for the Ethiopian embassy to schedule an interview. (Id.) On March 16,

 5   2021, Petitioner formally moved for an opportunity to file a traverse to Respondents’ motion to

 6   dismiss (“Petitioner’s Motion”). (Dkt. # 44.)

 7           The Court, having reviewed the briefing of the parties and the balance of the record,

 8   concludes that supplemental briefing from Petitioner’s pro bono counsel addressing Petitioner’s

 9   continued detention without bond, in light of the current circumstances in Ethiopia, would aid the

10   Court in its resolution of Petitioner’s habeas claims. Accordingly, finding good cause,

11   Petitioner’s Motion (dkt. # 44) is GRANTED. The Court hereby ORDERS as follows:

12           (1)    Petitioner shall file a traverse to Respondents’ motion to dismiss by April 9,

13   2021;

14           (2)    Respondents may submit a reply to Petitioner’s traverse by April 16, 2021. This

15   will formally conclude the briefing in this matter;

16           (3)    The Clerk is directed to re-note Respondent’s motion to dismiss (dkt. # 16) for

17   this Court’s consideration on April 16, 2021; and

18           (4)    The Clerk is directed to provide a copy of this Order to the parties and to the

19   Honorable Marsha J. Pechman.

20

21           Dated this 17th day of March, 2021.


                                                           A
22

23                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge



     ORDER - 2
